Citation Nr: 0027697	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the left leg claimed as 
the result of surgery by the Department of Veterans 
Affairs (VA).

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the right eye claimed as 
the result of surgery by the Department of Veterans 
Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision in which the New 
Orleans, Louisiana, Regional Office (RO) denied the veteran's 
claims of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for additional disability of the right eye 
and left leg as the result of separate surgical treatments at 
VA medical facilities.  The veteran subsequently perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  There is no evidence of record indicating that the fact 
that the veteran's left leg is shorter than the right leg is 
a result of negligence, carelessness, lack of proper skill, 
error in judgment, or similar instance of fault by VA during 
surgical treatment of the veteran's left leg in November 1982 
and December 1982. 

2.  There is no competent evidence that the veteran has loss 
of vision in his right eye, or that any additional disability 
to his right eye resulted from cataract surgery provided at a 
VA medical facility in October 1997.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to benefits under 
38 U.S.C.A. § 1151 for additional disability of the left leg 
as a result of surgery at a VA medical facility in 1982 is 
not well-grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.358 (1999).

2.  The veteran's claim for entitlement to benefits under 
38 U.S.C.A. § 1151 for additional disability of the right eye 
as a result of surgery at a VA medical facility in October 
1997 is not well-grounded.  38 U.S.C.A. §§ 1151, 5107(a); 
38 C.F.R. § 3.358.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noteworthy that the veteran's claims 
were filed in June 1998, after the October 1, 1997, effective 
date for amendments to 38 U.S.C.A. § 1151.  Consequently, his 
claims must be adjudicated under the current version of 
38 U.S.C.A. § 1151, as opposed to the more lenient standard 
in effect prior to this date.

In any case, under 38 U.S.C.A. § 5107(a), all claimants 
seeking compensation, including those seeking compensation 
under 38 U.S.C.A. § 1151, have the initial burden of showing 
that their claim is well grounded.  Jones v. West, 12 Vet. 
App. 460 (1999).  For a claim filed under 38 U.S.C.A. § 1151, 
prior to October 1, 1997, to be well grounded, the appellant 
must show: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Id.  A claim for benefits under 
the provisions of 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization, or medical or surgical treatment.  
Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

In Jones and Jimison, supra, the claims were filed prior to 
October 1, 1997; however, as noted above, the veteran's claim 
is governed by the current provisions of 38 U.S.C.A. § 1151.  
Under the current version of Section 1151, an additional 
element is required for well-groundedness.  Specifically, in 
addition to the above requirements, a well-grounded claim 
under the amended version of Section 1151 requires that the 
additional disability at issue be proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable.

Once a well-grounded claim is filed pursuant to 38 U.S.C.A. § 
1151, when a veteran has additional disability not the result 
of his own willful misconduct, and the disability was caused 
by hospital care, medical or surgical treatment, or 
examination furnished under any law administered by the 
Secretary, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable (or certain VA training or 
rehabilitation services), compensation shall be awarded in 
the same manner as if the additional disability was service- 
connected.  See also 38 C.F.R. §§ 3.358(a) and 3.800(a) 
(1999).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  With 
regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was designed 
to relieve.  38 C.F.R. § 3.358(b)(1)(ii) (1999).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2) (1999).  Further, 
the additional disability must actually result from VA 
hospitalization or medical or surgical treatment, and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(1999).  In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred would 
not suffice to make the additional disability compensable.  
38 C.F.R. § 3.358(c)(2) (1999).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. § 3.358(c)(3) 
(1999).  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  Id.

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (1999).

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the left leg claimed as 
the result of surgeries at a VA medical facility on November 
23, 1982, and December 8, 1982.

In a June 1998 claim, the veteran asserted that two 1982 VA 
operations on his left leg caused it to be one and one-half 
inches shorter than his right leg.  The medical evidence 
relating to his 1982 VA treatment shows that he was admitted 
to the VA hospital on November 3, 1982, after sustaining 
three gunshot wounds to his lower extremity, apparently from 
his wife.  He had no large vessel injury, but had a left 
distal oblique femur fracture.  He was noncompliant with the 
traction treatment provided, so rods were inserted surgically 
into the left femur and he was placed on traction with a long 
leg cast brace and a pelvic band.  He reportedly removed this 
against medical advice, and as a result, had to have an 
additional surgery to remove one of the rods because it tore 
through the skin.  The rod was removed in a second surgery, 
and he was again placed in a long leg cast brace with a 
pelvic band.  He tolerated this better.  

The surgical report for the initial placement of the two rods 
on November 23, 1982, shows that the left femur fracture was 
fairly well reduced with single traction and some 
manipulation.  The rod on the lateral side was driven into 
the shaft and into the fracture site with some difficulty 
across the fracture site and in fact, the lateral femoral 
cortex of the distal fragment was fractured trying to do 
this.  Attention was then turned to the medial side, and the 
rod was placed in the hole in the femoral cortex, distal 
piece and advanced across the fracture site with very little 
difficulty whatsoever.  On the lateral side, a pin was 
advanced across the fracture site into the proximal femoral 
canal, there was not as good purchase because of a fracture 
in the cortex adjacent to the entrance wound.  Both rods were 
easily driven the full length and snuggled into the cortex.  
The fracture appeared fairly stable.  

On December 8, 1992, the veteran was returned to surgery 
because one of the rods penetrated the skin laterally.  The 
rod was removed with minimal amount of serous drainage that 
was slightly yellow in color.  This drainage did not appear 
purulent.  The patient tolerated the procedure well and was 
placed in a skeletal traction with a proximal tibial pin.  No 
notation of the length of the veteran's left and right legs 
is included in these medical records.

The Board notes that the RO requested all progress notes, 
informed consent information, and "SF 522's" for this 
period of hospitalization, as well as a other documentation 
and data.  The VA medical facility submitted records from 
1982 through 1999, including the above referenced 
hospitalization and surgical reports, but no progress notes 
or consent forms were included.  A notation on the letter 
accompanying these records indicates that this is a 
"complete record."  Because the RO asked for all relevant 
records specifically, and all such records were provided with 
regard to the veteran's October 1997 eye surgery, the Board 
interprets this notation to mean that the medical center has 
forwarded all available records for this period, and that the 
progress notes and other forms related to the veteran's 1982 
surgery are unavailable.  Accordingly, remanding this claim 
in an attempt to obtain additional medical evidence from the 
1982 surgery would be futile.  Therefore, rendering a 
decision on this claim without remanding is not prejudicial 
to the veteran.  See Marciniak v. Brown, 10 Vet. App. 198, 
201 (1997).

Moving on, the Board notes that in a December 1987 VA 
outpatient treatment entry, the veteran was treated for 
complaints of knee pain.  It was noted that he had a one inch 
shortening of the left leg, and an old healed scar in the 
left knee with minor traumatic arthritis.  No additional 
comment on the leg length differential was made in this 
entry, and no mention of his 1982 surgery or fracture of the 
left femur is noted.  

In March 1988 the veteran underwent a VA examination in 
connection with a claim for a nonservice connected disability 
pension.  As part of this examination he was provided an 
orthopedic evaluation.  The examiner noted that the veteran 
complained of left knee and lower femur pain and that walking 
with a left shorter than the right required a cane.  The 
veteran also reported that his left thigh swelled.  Upon 
objective examination the veteran was noted to limp and use 
the cane, he had minimal soft tissue puffiness at the 
junction of his upper and middle thirds of the left thigh, 
but this area was nontender and had no lesions.  His left leg 
was found to be three-quarters of an inch shorter than his 
right leg, and his left thigh was three-quarters of an inch 
greater than his right thigh.  The examiner diagnosed 
"healed 1982 gunshot wound fracture left supracondylar area 
of femur, with open reduction and internal fixation and at 
least part of metal removed; has residual shortening of the 
femur, minimally less flexion ranged, complaints are mainly 
at the left knee where the flexion range minimal deficit is, 
. . ."

VA outpatient and hospitalization records from 1982 to 1999 
show no complaints or treatment relating to the veteran's 
1982 surgery.  The veteran was treated for kidney problems, 
genitourinary difficulties, low back pain, and bilateral 
arthritis of the knees, but none of these disorders was 
attributed to his 1982 treatment and no discussion or 
treatment for a shortened left leg is reported.  

Considering the available medical evidence, the Board finds 
that the veteran has failed to present a well-grounded claim 
of entitlement to compensation benefits for additional 
disability of the left leg as the result of his 1982 
surgeries at a VA medical facility.  While his shortened left 
leg may indeed constitute a current disability, and the March 
1988 examiner related this disability to his 1982 gunshot 
wounds and/or surgery, there is no evidence that this claimed 
additional disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or fault 
by the VA or by an event not reasonably foreseeable.  The 
mere fact that either the veteran's fracture of the femur or 
the placement of a rod to repair that fracture caused his 
left leg to become shorter than the right is not indicative 
of fault on the part of the VA in its 1982 treatment of the 
veteran.  Moreover, nothing in the surgical records suggests 
that the veteran's left leg shortening was caused by 
carelessness or negligence, the surgeon's lack of proper 
skills, or an error in judgment.  In fact, the Board points 
out that it was the veteran who jeopardized his recovery 
since he was apparently noncompliant with regard to his 
treatment during his 1982 hospital stay.  Accordingly, absent 
evidence that negligence on the part of the VA caused his 
additional disability or that it was an unforeseen 
complication of his treatment, his claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability of the left leg claimed as the result of surgeries 
at a VA medical facility on November 23, 1982, and December 
8, 1982, is denied.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the right eye claimed as 
the result of cataract surgery at a VA medical facility on 
October 24, 1997.

In his June 1998 claim, the veteran also contended that as a 
result of cataract surgery performed at a VA medical facility 
in October 1997 the vision in his right eye is much poorer 
than it was prior to the surgery.  Medical evidence of record 
shows that on October 24, 1997, the veteran underwent 
extracapsular cataract extraction with posterior lens 
implant.  Prior to surgery he complained of decreased vision, 
and had a visually significant cataract.  He was unable to 
read properly with his right eye, and his visual acuity was 
reported as 20/200 on the right.  The veteran consented to 
the surgery and signed a document acknowledging the risks.  

The surgical report notes that the cataract lens was removed 
and replaced successfully, and the wound was checked for 
tightness.  There was no evidence of wound leakage, the 
conjunctiva was tacked down into position, and the patient 
tolerated the procedure well.  No complications from the 
surgery were noted during post-operative evaluation and 
observation prior to discharge.  At discharge, the veteran 
was alert and oriented in all spheres and was provided with 
verbal and written instructions with regard to his right eye.  

In November 1997 the veteran was first seen for a post-
operative follow-up.  He had a clear cornea and a visual 
acuity of 20/150 on corrected auto refract, and 20/100 on 
corrected manifest refract, his posterior chamber intraocular 
lens (PCIOL) had pigment deposits, and he was found to be 
status post extracapsular cataract extraction with improving 
vision.  On a second visit in November 1997, he had a film 
over his right eye, a clear cornea, and visual acuity of 
20/150 on corrected auto refract, he was determined to be 
doing well status post extracapsular cataract extraction.  

In December 1997 he had hazy vision and his visual acuity was 
20/100 on corrected auto refract and 20/80 on corrected 
manifest refract,  and his cornea was clear.  In January 1998 
he had several stitches removed and the PCIOL was noted to be 
in place.  In a second January 1998 visit he complained of 
loose sutures, his visual acuity was 20/25 on corrected 
manifest refract, his PCIOL was centered, and he was deemed 
to be status post extracapsular cataract extraction with good 
results.  

In early February 1998 he had his loose sutures removed.  
Later that same month on February 18, 1998, he complained of 
having blurred vision for two weeks.  He was noted to have 
had stitches removed approximately two to four weeks earlier.  
His right eye visual acuity was noted to be 20/70 with 
glasses.  The assessment was a questionable retained suture, 
and he was referred to the ophthalmology clinic.  The 
following day he was seen at the ophthalmology clinic.  His 
visual acuity was noted to be 20/40 on the right, and his 
right lens was noted to have a +3 posterior capsular 
opacification.  His PCIOL was in place.  At this time, the 
veteran underwent a laser posterior capsulectomy on the right 
to cut a hole in the cloudy membrane (secondary cataract) in 
the right eye.  The procedure was done without difficulty in 
the clinic.  

In March 1998 he was noted to have an eccentric intraocular 
lens, his visual acuity was 20/50 on corrected auto refract 
and 20/60 on corrected manifest refract.  He was assessed to 
be status post extracapsular cataract extraction and laser 
treatment on the right, with cystoid macular edema and 
pseudophakia.  He was put on Volteran.  In April 1998 he was 
seen with complaints of right eye pain and blurred vision.  
On objective examination his right eye was noted to be unable 
to focus on fundus and he was referred to the ophthalmology 
clinic.  In May 1998 he was seen at the ophthalmology clinic, 
and complained that something was in his cornea.  On 
examination his retina was within normal limits, his sutures 
were in place, his pupils had a defect, and his PCIOL needed 
to be recentered.  His visual acuity was 20/150 on corrected 
auto refract, and 20/100 on corrected manifest refract.  He 
was diagnosed with cystoid macular edema on the right, and 
prescribed Volteran for one month.

The veteran was seen by the ophthalmology clinic again in 
June 1998.  At this time his visual acuity on corrected 
manifest refract was 20/50 +2.  His cystoid macular edema was 
noted to be resolving and he was continued on Volteran.  He 
was seen again in July 1998, and his visual acuity on 
corrected manifest refract was 20/40 -2.  His PCIOL was 
poorly centered, and he was maintained on Volteran.  The 
veteran was seen subsequently with complaints of poor visual 
acuity on the right.  His visual acuity on corrected manifest 
refract was 20/60, his PCIOL was still noted to be poorly 
centered.  In December 1998 the veteran was again treated and 
reported that his vision was no better in his right eye.  His 
visual acuity in the right eye was 20/50 -2 on corrected auto 
refract.  His conjunctiva and cornea were clear, his retina 
was within normal limits, and his macula was flat.  His PCIOL 
was decentered.  His diagnosis was status post extracapsular 
cataract extraction.

Reviewing the evidence of record, the Board notes that there 
are no additional disabilities attributable to the veteran's 
right eye cataract surgery in October 1997.  Initially, while 
the veteran contends that his vision has decreased since the 
surgery, the Board notes that the veteran's reported post-
operative visual acuity was improved from his pre-operative 
visual acuity of 20/200.  This improvement was noted on 
multiple post-operative treatment records.  Accordingly, 
despite the veteran's belief that his vision is worse, the 
Board finds no competent evidence of an additional disability 
with regard to his vision.  

The veteran has also reported blurry vision due to his 
cataract surgery.  A review of the post-operative treatment 
entries indicates that the veteran complained sporadically of 
blurry or hazy vision, but it was not constant.  While blurry 
or hazy vision may be an additional disability, there is no 
medical evidence of a relationship between his cataract 
surgery and his blurry vision in the record.  In fact, the 
Board notes that he was treated for sporadic blurry vision 
prior to his cataract surgery in 1994.

Examining the post-operative treatment records for other 
potential additional disabilities, the Board does not find 
any such disabilities that are attributable to his surgery.  
While his intraocular lens was noted to be off center 
beginning in May 1998, post-operative treatment records prior 
to this date show the lens to be centered or in place.  In 
any case, none of the treatment records indicate that the 
movement of the lens is due to his surgery in 1997.  
Additionally, the Board notes that the veteran was treated 
for cystoid macular edema beginning in March 1998, as with 
the movement of his intraocular lens, treatment records prior 
to March 1998 found no such disorder, and again, the onset of 
this condition was not attributed to his cataract surgery.  

Finally, the Board notes that in February 1998 the veteran 
underwent a laser capsulotomy in his right eye to address a 
secondary cataract in the right eye.  To the extent that this 
secondary cataract constitutes additional disability, once 
again, there is no competent medical evidence relating this 
development to his 1997 cataract surgery. 

To establish entitlement to benefits under 38 U.S.C.A. § 
1151, the evidence must show "additional disability" as a 
result of the hospitalization or treatment in question.  This 
is a medical determination, and the medical evidence of 
record fails to show any causal relationship between the 
veteran's post-operative right eye treatments and his 
cataract surgery at a VA hospital in October 1997.  
Accordingly, the Board concludes that the veteran's claim is 
not well grounded.  To the extent that the veteran contends 
that he currently has loss of vision and that there is a 
cause- and-effect relationship between his cataract surgery 
in October 1997 and his subsequent right eye problems, the 
evidence does not show that he possesses any medical 
expertise.  Therefore, he is not competent to render opinions 
as to matters concerning medical diagnosis or causation.  See 
Voerth v. West, 13 Vet. App. 117, 120 (1999).

Because the veteran has failed to show the threshold elements 
of a well-grounded § 1151 claim, that is, that there be a 
current disability (loss of vision) or a nexus between 
current disability and VA treatment/hospitalization (blurry 
vision, cystoid macular edema, secondary cataract, off center 
intraocular lens) there is no need to consider whether there 
is evidence establishing the further elements of a well- 
grounded § 1151 claim, i.e., VA negligence or other instance 
of fault or a reasonably unforeseeable event.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left leg 
disability claimed to have resulted from surgical treatments 
and/or hospitalization at a VA medical facility in November 
and December 1982 is denied.

Compensation under 38 U.S.C.A. § 1151 for a right eye 
disability claimed to have resulted from surgical treatment 
at a VA medical facility in October 1997 is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

